Order directing referee to retain, from proceeds of sale, two thousand dollars over and above his own fees and expenses until the account of the receiver appointed in the proceeding shall have been judicially settled,' etc., reversed upon the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. Plaintiff alleges, and the receiver does not deny, that, of the fund collected by him, he has in his hands a balance amply sufficient to pay his fees and legitimate expenses. Kelly, P. J., Manning, Young, Kapper and Lazansky, JJ., concur.